Opinion by
Ekwall, J.
The president of the importing corporation testified that he gave his customs broker who made the .entry all the information he had as to the value of the merchandise and that he knew of no other value at the time of entry. It further appeared from the official papers that the customs broker requested information from the customs officials concerning the value but that the appraiser’s reply was “No current information.” From the evidence it was found that there was no intention to defraud the Government or to deceive its officials. The petition was therefore granted.